OPINION — AG — (1) REAL ESTATE LEASES ARE NOT INCLUDED WITHIN THE SCOPE OF THE OKLAHOMA CENTRAL PURCHASING ACT, 74 O.S. 1971 85.1 [74-85.1] ET SEQ. HOWEVER, 74 O.S. 1971 94 [74-94] GENERALLY EMPOWERS THE STATE BOARD OF PUBLIC AFFAIRS WILL FULL AND COMPLETE AUTHORITY TO DESIGNATE QUARTERS FOR EACH AND EVERY DEPARTMENT OF THE STATE, AND TO DETERMINE THE ALLOTMENT OF SPACE. IMPLICIT IN SUCH GRANT OF AUTHORITY IS THE POWER TO ENTER INTO, AND EXECUTE REAL ESTATE LEASES FOR THE OKLAHOMA EMPLOYMENT SECURITY COMMISSION. IF CONFLICTS ARISE BETWEEN THE STATE BOARD OF PUBLIC AFFAIRS AND THE COMMISSION WITH RESPECT TO FEDERAL REGULATIONS AND GUIDELINES IMPOSED ON THE COMMISSION, THE RESOLUTION OF SUCH CONFLICTS WOULD BE GOVERNED BY ART. VI, CLAUSE 2
UNITED STATES CONSTITUTION, WHICH DIRECTS THAT THE LAWS OF THE UNITED STATES SHALL BE SUPREME WHERE STATE AND LOCAL LAW CONFLICT. (2) 74 O.S. 1975 Supp., 85.23 [74-85.23] REFERS TO CONTRACTS OF THE STATE FOR PAYMENT PURSUANT TO A CONTRACT FOR GOODS OR SERVICES, AND 74 O.S. 1975 Supp., 3109 [74-3109] SPECIFICALLY REFERS TO INVOICES SUBMITTED TO THE STATE FOR WORK, SERVICE OR MATERIALS IF PAYMENT IS THREE HUNDRED DOLLARS ($300) OR MORE. SUCH PROVISIONS DO NOT APPLY TO REAL ESTATE CONTRACTS WITHIN THE CONTEXT OF YOUR QUESTION. CITE: 74 O.S. 1975 Supp., 85.12 [74-85.12] 74 O.S. 1975 Supp., 85.4 [74-85.4] (NATHAN J. GIGGER) ** SEE: OPINION NO. 79-004 (1979) **